                 Case 1:19-mc-00034-AJ Document 1 Filed 09/30/19 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW HAMPSHIRE

  IN RE APPLICATION OF THE UNITED
  STATES OF AMERICA FOR ORDER TO
  DISCLOSE NON-CONTENT INFORMATION                                 Docket no.: 19-mc-34
  PURSUANT TO 18 U.S.C. § 2703(d)
                                                                   FILED UNDER SEAL

            John S. Davis, AUSA affirms as follows:

            1.      I am an Assistant United States Attorney in the District of New Hampshire and, as

such, I am familiar with this matter.

            2.      The Government is seeking an Order pursuant to Title 18, United States Code,

Section 2703(d) to require HostGator.com, LLC (the “Provider”), to provide the to/from headers

and other non-content information for e-mails stored in the e-mail account “farid.assi@smartech-

lb.com” maintained by the Provider (the “Target E-mail Account”) and non-content information

for files stored in HostGator.com, LLC account associated with the Target Account for the dates

of January 1, 2015 through August 31, 2019. The records requested from the Provider are set forth

below and in the accompanying proposed Order.

            3.      18 U.S.C. § 2703(c) provides authority for a court to order an electronic

communications service provider to disclose records or information not including the contents of

communications without notice to the subscriber or customer, if the records are relevant and

material to an ongoing criminal investigation.

            4.      Specifically, 18 U.S.C. § 2703(c)(1) provides in pertinent part:

            A government entity may require a provider of electronic communication service
            or remote computing service to disclose a record or other information pertaining to
            a subscriber to or a customer of such service (not including the contents of
            communications) . . . when the governmental entity obtains a court order for such
            disclosure under subsection (d) of this section;
            ....




9.30.2019
                 Case 1:19-mc-00034-AJ Document 1 Filed 09/30/19 Page 2 of 5




                                                     2
            5.      18 U.S.C. § 2703(d), in turn, provides (in pertinent part):

            A court order for disclosure under subsection . . . (c) may be issued by any court
            that is a court of competent jurisdiction and shall issue only if the governmental
            entity offers specific and articulable facts showing that there are reasonable grounds
            to believe that the . . . records or other information sought, are relevant and material
            to an ongoing criminal investigation.

            6.      Finally, 18 U.S.C. § 2703(c)(3) provides:

            A governmental entity receiving records or information under [18 U.S.C. §
            2703(c)] is not required to provide notice to a subscriber or customer.

            7.      As set forth below, there are specific and articulable facts showing that there are

reasonable grounds to believe that the records sought herein are relevant and material to an ongoing

investigation of Smuggling Goods into Foreign Countries in violation of Title 18, United States

Code, Section 554, among other statutes.

                                                 Background

            8.      The Federal Bureau of Investigation (“FBI”) is conducting a full-field

investigation regarding the actions of George Mazraani (“George”) and Tania Mazraani (“Tania).

George and Tania operate an electronics shipping business out of Salem, NH known as DOT

Square LLC. George and Tania receive orders for various electronics hardware/software, to

include laptops, cellular telephones, printers, network server components, and security

licenses/devices, from overseas based customers and export those items to foreign countries to

include Lebanon.

            9.      Various items exported by DOT Square LLC, to include network security devices,

require licenses issued by various departments of the United States Government. The licenses are

obtained separately and in conjunction with other export approvals. To date, no known licenses

have been approved or applied for by George or Tania.




9.30.2019
                  Case 1:19-mc-00034-AJ Document 1 Filed 09/30/19 Page 3 of 5




                                                  3
            10.      DOT Square LLC acquired, from the company Corporate Armor, located in North

Carolina, multiple network security devices. Corporate Armor believed that the final destination

of the security devices were within United States. George and Tania, working with an individual

known as Farid Assi (“Assi”), exported the security devices to Lebanon on behalf of the

company Smartech, a Lebanese based electronics distributor, during the period of investigation.

Assi is an operating employee of Smartech and is located in Lebanon. Licenses for the export of

the security devices were not applied for, nor obtained by George and Tania.

            11.      Assi’s email address, farid.assi@smartech-lb.com, was listed on invoices from

Corporate Armor to Tania for security devices that appeared, due to the lack of licensing, to be

smuggled out of the United States to Lebanon.

            12.      Based on the above, it is reasonable to believe that the requested records of non-

content information for the Target E-mail Account is relevant to the FBI’s investigation as such

records contained in Assi’s personal email account may provide evidence of items being

smuggled out of the United States during the relevant periods. Such records may also provide

evidence of communications between Assi and others which may assist in the identification of

any co-conspirators also involved in the event.

                                                   Request

            13.      Based on the foregoing, the Government requests that the Court enter the proposed

Order submitted herewith.

            14.      The Government further requests, pursuant to 18 U.S.C. § 2705(b), that this

Application and the proposed Order be sealed by the Court until such time as the Court directs

otherwise, and that the Provider be ordered not to notify any person (including the subscriber

associated with the Target Acccount) of the existence of the Order for a period of 180 days from



9.30.2019
                  Case 1:19-mc-00034-AJ Document 1 Filed 09/30/19 Page 4 of 5




                                                  4
the date of the Order, subject to extension if necessary. Disclosure of the Order at this time to the

users of the accounts or to the public at large would seriously jeopardize the Government’s ongoing

investigation, by leading the user of the account or co-conspirators to take steps to evade law

enforcement or to destroy evidence.

            15.      No prior request for the relief sought herein has been made.

            16.      I declare under penalty of perjury that the foregoing factual assertions are true and

correct to the best of my knowledge and belief.

Dated: Concord, New Hampshire
       September 30, 2019

                                                   /s/ John S. Davis
                                                   John S. Davis
                                                   Assistant United States Attorney




9.30.2019
               Case 1:19-mc-00034-AJ Document 1 Filed 09/30/19 Page 5 of 5




                                          ATTACHMENT A

You are to provide the following non-content information in electronic format to Special Agent
Corey M. Howe of the Federal Bureau of Investigation:

               •   any header information reflecting the names, usernames, or IP addresses of any
                   sender(s) or recipient(s) of communications;
               •   time/date stamps;
               •   times and dates of access to the account and IP addresses used for such access
               •   records of files created in any associated HostGator.com account to include
                   date/time of creation/upload/storage of the file and IP address used for such file
                   creation

For the following HostGator.com account(s):

            farid.assi@smartech-lb.com

For the time period:

            January 1, 2015 through August 31, 2019




9.30.2019
